Exhibit 10.1

 

 

LIFE STORAGE, INC.

ANNUAL INCENTIVE COMPENSATION PLAN FOR EXECUTIVE OFFICERS

(as amended)

 

 

          1.     Definitions.

 

                    As used herein, unless the context shall otherwise require,
the following terms shall have the following meanings:

 

                    (a)     "Award Percentage" for a Bonus Year shall mean a
percentage of Base Salary used to determine a Participant's Bonus Award which is
the sum of the Award Percentages determined as provided in Schedule A for such
Bonus Year;

 

                    (b)     "Base Salary" shall mean a Participant's annual base
salary determined as of the last day of a Bonus Year; provided, however, if a
Participant is participating in the Plan for less than a full Bonus Year, then
the Compensation Committee, in its sole discretion, may adjust that
Participant's Base Salary for purposes of determining the Participant's Bonus
Award for such Bonus Year;

 

                    (c)     "Bonus Award" with respect to a Bonus Year shall be
the product of the Participant's Award Percentage and the Participant's Base
Salary for such Bonus Year;

 

                    (d)     "Bonus Year" or "Year" shall mean a calendar year;

 

                    (e)     "Compensation Committee" shall mean the Compensation
Committee of the Board of Directors of Life Storage;

 

                    (f)     "Executive Officer" shall mean the Chief Executive
Officer, Chief Financial Officer and such other officers of Life Storage as from
time to time designated by the Compensation Committee;

 

                    (g)     "Life Storage" shall mean Life Storage, Inc. and its
affiliates.

 

                    (h     "Participant" shall mean an Executive Officer
participating in the Plan;

 

                    (i)     "Participants" shall mean all Executive Officers
participating in the Plan;

 

                    (j)     "Plan" shall mean the Life Storage, Inc. Incentive
Compensation Plan for Executive Officers; and

                    

 

          2.     Eligibility; Participation.

 

                    Each Executive Officer shall be a Participant in the Plan.

 

                    Participants will be paid a Base Salary determined by the
Compensation Committee. Participants will be paid Bonus Awards under the Plan in
addition to a Participant's Base Salary.  Fringe benefits available now or in
the future shall be based on Base Salary only.

 

          3.     Compensation Committee.

 

                    The Compensation Committee is authorized to conclusively
interpret the terms and provisions of the Plan, adopt such rules and regulations
for its administration as it may deem advisable, decide all questions arising
with respect to its operation, and modify, waive or amend the Plan from time to
time as may be equitable, except to the extent such modification, waiver or
amendment may deprive a Participant of any rights previously granted under

--------------------------------------------------------------------------------

the Plan for a Bonus Year.  The Compensation Committee shall annually review the
components of the Award Percentage and make such changes as it deems appropriate
and advise the Participants of such changes prior to March 31 of such Bonus
Year.

 

          4.     Change in Performance Objectives, Etc.

 

                    The Compensation Committee in its sole discretion, may
change the Award Percentage or any of its components at any time and from time
to time upon notice to the affected Participants by amending Schedule A.  Any
such change shall be effective as of the effective date set forth in the notice
except that a change which is not prospective only shall not disadvantage the
Participants.

 

          5.     Payment of Bonus Award.

 

                    A Participant's Bonus Award for a Bonus Year shall be paid
in such form as determined by the Compensation Committee, as soon as practicable
following the end of the Bonus Year.  Payment shall be made in accordance with
the Life Storage's standard payroll procedures and all amounts required by law
to be withheld (including, without limitation, federal, state and local income
and Social Security taxes) shall be deducted.

 

          6.     Restatement of Audited Financial Statements.

 

          If a Participant receives a Bonus Award for a Bonus Year and Life
Storage subsequently restates its audited financial statements for such Bonus
Year, the Award Percentage applicable to such Participant shall, as the
Compensation Committee deems appropriate, be recalculated based upon the
restatement.  If such recalculation results in a reduction of the Award
Percentage for a Participant for such Bonus Year, such Participant shall
promptly repay to Life Storage the excess of the Bonus Award paid over the
amount due after such recalculation.  If an Award Percentage is based in part
upon financial statements of another company and such financial statements are
restated, the Compensation Committee may, as it deems appropriate, recalculate
the Award Percentage of Participants adversely affected.  

In addition, all Bonus Awards shall be subject to the applicable provisions of
any clawback policy implemented by Life Storage.

 

          7.     Termination.

 

                     The employment of a Participant with Life Storage, and the
participation of a Participant in the Plan, may be terminated at any time.  No
promise or representation, either express or implied, is made with respect to
continued employment, transfer or promotion because of participation in the
Plan.  A Participant's participation in the Plan shall terminate upon
termination of his or her employment with Life Storage for any reason.

 

                    If a Participant's employment with Life Storage terminates
before the end of a Bonus year he or she will receive no incentive compensation
for the Bonus Year unless such termination is due to death, disability,
retirement after attaining age 60 or such other reason as the Compensation
Committee determines appropriate.  In such case, the Compensation Committee
shall determine what Bonus Award is appropriate.

 

          8.     Headings.

 

                    The headings in the Plan are for purposes of reference only.

 

          9.     Modification or Termination of the Plan.

 

                    The Compensation Committee reserves the right to modify or
terminate the Plan at any time in its sole discretion.  Any modification or
termination of the Plan shall be effective on the date notice thereof is mailed
or delivered, or announced or otherwise made known, to a Participant or on such
other date as may be specified in the notice.

 

--------------------------------------------------------------------------------

 

 

*  *  *  *  *  *  *  *  *

 

 

 

 

 

 

 

 

 

 

 

Schedule A

 

          A.     Definitions.

 

                    As used herein, unless the context shall otherwise require,
the following terms shall have the following meanings:

 

                    (i)     "Applicable Four Quarter Period” for a Bonus Year
shall mean the four calendar quarter period consisting of the last calendar
quarter of the immediately preceding Bonus Year and the first three calendar
quarters of the Bonus Year.

 

                    (ii)     "Award Percentage" for a Bonus Year shall mean a
percentage of Base Salary used to determine a Participant's Bonus Award which is
the sum of the FFO Award Percentage, the Peer Companies Award Percentage and the
Performance Award Percentage;

 

                    (iii)     "FFO" shall mean net income (computed in
accordance with generally accepted accounting principles), excluding gains or
losses from debt restructuring and sales of property plus real property
depreciation and related amortization expense and after adjustments to record
unconsolidated partnerships and joint ventures on the same basis.  The
determination of FFO for any period shall be made based upon a company’s
consolidated financial statements for such period; provided however for the
purposes of this Plan the Compensation Committee may make adjustments to "FFO"
to eliminate the impact of unusual and unforeseen factors as the Compensation
Committee deems necessary to avoid inequitable results;

 

                    (iv)     "FFO Award Percentage" shall mean the percentage
determined pursuant to Section B(i) hereof;

 

                    (v)     "FFO Target" for a bonus year shall mean the
midpoint of the FFO per Share range initially publicly announced by Life Storage
as its earnings guidance for such year;

 

                    (vi)     "FFO Growth Percentage per Share" shall mean the
percentage determined by dividing (x) the increase, if any, in the FFO per Share
for the Applicable Four Quarter Period over the FFO per Share for the four
calendar quarter period immediately preceding the Applicable Four Quarter Period
by (x) the FFO per Share for such preceding four calendar quarter period;

 

                    (vii)     "FFO per Share" shall mean the FFO for an
Applicable Four Quarter Period  divided by the average number of shares
outstanding for such Applicable Four Quarter Period;

 

                    (viii)     "NOI" shall mean net operating income at the
property reporting level (computed in accordance with generally-accepted
accounting principles);

 

                    (ix)     "Peer Companies" shall mean Extra Space Storage,
Inc., CubeSmart and Public Storage, Inc.;

 

--------------------------------------------------------------------------------

                    (x)     "Peer Companies Award Percentage" shall mean the
percentage determined pursuant to Section B(ii) hereof; and

 

                    (xi)     "Performance Award Percentage" shall mean the
percentage determined pursuant to Section B(iii) hereof.

 

          B.     Award Percentage.

 

                    (i)     The FFO Award Percentage is determined based upon
the FFO per Share for Life Storage for the Bonus Year determined as follows:

 

 

Life Storage's FFO per Share

 

Award Percentage

 

 

 

Less than 97.5% of FFO Target

 

 

 

          0%

 

 

97.5% or more but less

than 98.75% of FFO Target

 

 

 

         15%

 

 

98.75% or more but less

than 100% of FFO Target

 

 

 

         30%

 

 

100% of FFO Target

 

         40%

 

 

 

More than 100% but less

than 101.125% of FFO Target

 

 

 

         45%

 

 

101.125% or more but less

than 102.5% of FFO Target

 

 

         50%

 

 

 

102.5% or more of FFO Target

 

         60%

 

 

 

 

                    (ii)     The Peer Companies Award Percentage is determined
based upon Life Storage's FFO Growth Percentage per Share for the Applicable
Four Quarter Period compared to the FFO Growth Percentage per Share for the
Applicable Four Quarter Period for each of the Peer Companies as reported in the
financial statements of the Peer Companies for the Applicable Four Quarter
Period as follows:

 

 

Number of Peer Companies' FFO

Growth Percentage Per Share

Exceeded by Life Storage's FFO

Growth Percentage Per Share

 

 

 

Peer Companies

Award Percentage

 

0

 

0%

 

1

 

20%

 

2

 

40%

 

3

 

60%

 

    

                (iii)     The Performance Award Percentage (which shall not
exceed 60%) is based upon the Compensation Committee's review of the
Participant's overall performance for a Bonus Year and shall include factors
such as:

 



--------------------------------------------------------------------------------

 

—

Improvements in same store revenues, expenses and NOI;

 

 

—

Results of expansions and enhancements;

 

 

—

Marketing innovations;

 

 

—

Monitoring and improving Life Storage's enterprise risk management and legal
compliance program;

 

 

—

Use of funds from property dispositions;

 

 

—

Maintenance of cost control programs;

 

 

—

Financing Life Storage growth including joint venture initiatives and
improvements to short and long term debt structures;

 

 

—

Succession planning with respect to Life Storage's key employees;

 

 

—

Results related to acquisition and disposition of Life Storage's properties;

 

 

—

Such other matters as the Compensation Committee deems appropriate as
communicated to the Executive Officers.

 

 

 

 

 


